         

Exhibit 10.2
Guaranty
     This Guaranty (this “Guaranty”) dated as of August 18, 2010, by The
Greenbrier Companies, Inc., an Oregon corporation (the “Guarantor”) is for the
benefit of the Beneficiary (as defined below).
     Whereas, Guarantor’s wholly owned subsidiary, Greenbrier Leasing Company
LLC (“GLC”) is party to a Syndication Agreement dated as of April 29, 2010 by
and between GLC and WLR-Greenbrier Rail Inc. (the “Syndication Agreement”)
whereby GLC is acting as an industry expert to WL Ross-Greenbrier Rail Holdings
I LLC (“Holdings”) in connection with a sale of membership interests (the
“Transaction”) in Holdings; and
     Whereas, in connection with the Transaction, Holdings is entering into an
engagement letter dated August 18, 2010 (the “Engagement Letter”) with GSF
Capital Markets, LLC (the “Beneficiary”), under which beneficiary will act as
placement agent for Holdings, and the Beneficiary is simultaneously entering
into a Registered Representative Agreement with Brian Conn in connection
therewith (the “Registered Representative Agreement”);
     Whereas, the Guarantor indirectly benefits from Beneficiary’s entry into
the Engagement Letter with Holdings and the Registered Representative Agreement
(together the Engagement Letter and the Registered Representative Agreement are
referred to herein as the “Agreements”); and
     Whereas, the Beneficiary has made it a condition to entering into the
Agreements that the Guarantor provide this Guaranty.
     Now, Therefore, for good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, the Guarantor agrees with the
Beneficiary as follows:
Article I
Defined Terms
     Section 1.01. Definitions. Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Agreements.
Article II
Representations of the Guarantor
     Section 2.01. Representations and Warranties. The Guarantor represents and
warrants that the Guarantor is an Oregon corporation duly incorporated and
validly existing in good standing under the laws of the State of Oregon. The
execution, delivery and performance of this

 



--------------------------------------------------------------------------------



 



Guaranty are within the Guarantor’s powers and, upon approval by Guarantor’s
Board of Directors, will have been duly authorized by all requisite corporate
action on Guarantor’s part and will be enforceable against the Guarantor in
accordance with its terms. Guarantor covenants and agrees to use its best
efforts to obtain approval and ratification of this Guaranty by its Board of
Directors by November 15, 2010; provided, however, if such approval and
ratification is not obtained by such time, Beneficiary may, as its sole and
exclusive remedy under this Guaranty and all agreements related thereto,
terminate, without further obligation or liability, the Engagement Letter and
the Registered Representative Agreement and be entitled to its full fixed fee
compensation under the Engagement Letter, other than the Success Fee (as defined
therein) unless such Success Fee is otherwise payable prior to termination.
Article III
Guaranty
     Section 3.01. Guaranty of the Obligations. The Guarantor hereby
unconditionally and irrevocably guarantees to the Beneficiary, as primary
obligor and not merely as surety, the due and punctual performance of all of the
indebtedness, liabilities and obligations of Holdings to Beneficiary, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
under or pursuant to the Agreements and any other document, instrument or
agreement now or hereafter entered into in connection therewith (the
“Obligations”). Without limiting the generality of the foregoing, the
Guarantor’s liability shall extend to performance of all obligations which
constitute part of the Obligations and would be owed by Holdings under the
Agreements but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, insolvency, reorganization or similar proceeding
involving Holdings.
     Section 3.02. Guaranty Absolute. The liability of Guarantor hereunder is
direct, unconditional and continuing until terminated in accordance herewith. It
is a guaranty of payment and performance and not of collection only, and may be
enforced without requiring Beneficiary to resort to any other person or entity
(including, without limitation, Holdings), right, remedy or collateral. If for
any reason any Obligation shall not be paid promptly when due, Guarantor will
forthwith pay such Obligation to Beneficiary, without regard to any
counterclaim, set-off, deduction or defense of any kind which Holdings or
Guarantor may have or assert, and without abatement, suspension, deferment or
reduction on account of any occurrence whatsoever. The Guarantor guarantees that
the Obligations will be performed in accordance with the terms of the
Agreements, regardless of any law, regulation or order now or hereafter in
effect affecting any of such terms or the rights of the Beneficiary, the
Guarantor, or Holdings with respect thereto. The obligations of the Guarantor
under this Guaranty are independent of the Obligations, and a separate action or
actions may be brought and prosecuted against the Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against Holdings or
whether Holdings is joined in any such action or actions. The liability of the
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of:
     (i) any change in the time, manner or place of performance of all or any of
the Obligations;

-2-



--------------------------------------------------------------------------------



 



     (ii) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Obligations;
     (iii) any change, restructuring or termination of the corporate structure
or existence of Holdings or the Guarantor, or any bankruptcy, insolvency,
reorganization or other similar proceedings affecting Holdings, or the assets of
Holdings;
     (iv) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Holdings or a guarantor thereof, including the
Guarantor;
     (v) any extension, indulgence or renewal with respect to any obligation of
Holdings under the Agreements;
     (vi) any modification of, or amendment or supplement to, any of the
Agreements;
     (vii) any furnishing or acceptance of additional security or any release of
any security; or
     (viii) any waiver, compromise, consent or other action or inaction, or any
exercise or non-exercise of any right, remedy or power with respect to Holdings.
     Section 3.03. Indemnity. Guarantor agrees to indemnify and hold harmless
Beneficiary against all obligations, demands and liabilities, by whomever
asserted, and against all losses in any way suffered, incurred or paid by
Beneficiary, as a result of or arising out of a default under any Obligation.

-3-



--------------------------------------------------------------------------------



 



     Section 3.04. Waiver. To the fullest extent permitted by law, the Guarantor
waives the following: notice of incurring of indebtedness and obligations by
Holdings; acceptance of this Guaranty by Beneficiary; presentment and demand for
payment; protest, notice of protest and notice of dishonor or non-payment of any
instrument evidencing the Obligations and any other notice; any right to require
suit against Holdings or any other party before enforcing this Guaranty; all
defenses which might constitute a legal or equitable discharge of a surety or
guarantor; and all other notices and demands otherwise required by law which the
Guarantor may lawfully waive. The obligation of Guarantor hereunder shall be
effective irrespective of the enforceability of the Obligations or any
instrument or document relating thereto, and irrespective of any present or
future law or order of any government or of any agency thereof purporting to
reduce, amend or otherwise affect any Obligation or vary the terms of payment
thereof, and irrespective of any other circumstance that might affect the
liability or constitute a discharge or defense of a surety or guarantor, all of
which are hereby waived to the fullest extent permitted by law.
The obligations of the Guarantor hereunder are absolute, present and continuing
obligations which are not conditional upon the institution of suit against or
the exercise of any remedies against Holdings, or any attempt to foreclose or
realize upon any security for obligations of Holdings or the taking of any other
action with respect to Holdings.
     Section 3.05. No Waiver; Remedies. No failure on the part of the
Beneficiary to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
Article IV
Jurisdiction
     Section 4.01. Consent to Jurisdiction. The Guarantor hereby irrevocably
submits to the jurisdiction of and venue in, federal and/or state courts located
in the State of New York for any action or proceeding arising out of or relating
to this Guaranty, and the Guarantor hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or in such Federal court.
Article v
Amendments
     Section 5.01. Amendments, Etc. No amendment or waiver of any provision of
this Guaranty, and no consent to any departure by the Guarantor herefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Beneficiary, and then such waiver

-4-



--------------------------------------------------------------------------------



 



or consent shall be effective only in the specific instance and for the specific
purpose for which given.
Article VI
Notices
     Section 6.01. Addresses for Notices. All notices required or permitted by
the terms hereof shall be in writing. Any written notice shall become effective
when actually received or, if earlier and regardless of whether actually
received or not, three days after deposit in the United States mail, registered
or certified mail, postage prepaid, return receipt requested, or by facsimile,
addressed to the party to whom notice is sent. Any written notice to the
Beneficiary shall be directed to the Beneficiary at the address set forth in the
Agreements, or to such other address or facsimile number as the Beneficiary may
designate by written notice given to the Guarantor. Any written notice to the
Guarantor shall be directed to the Guarantor at its address at One Centerpointe
Drive, Suite 200, Lake Oswego, Oregon 97035, Attn: General Counsel, or to such
other address or facsimile number as the Guarantor may designate by written
notice given to the Beneficiary.
Article VII
Miscellaneous
          Section 7.01. Miscellaneous. This Guaranty is a continuing guaranty
and shall (i) remain in full force and effect until the earlier of
(a) satisfaction in full of the Obligations and (b) the date upon which there
are no longer in force any agreements between them which can give rise to an
Obligation, and (ii) be binding upon the Guarantor, its successors and assigns,
and (iii) inure to the benefit of, and be enforceable by, the Beneficiary and
its successors, assignees and assigns. Without limiting the generality of the
foregoing clause (iii), upon the Beneficiary’s assignment or other transfer of
all or any portion of its rights and obligations under the Agreement in
accordance therewith to any other person or entity, such other person or entity
shall thereupon become vested with all the benefits in respect thereof granted
to the Beneficiary herein or otherwise. The Guarantor agrees to pay all costs
and expenses (including reasonable legal fees and expenses) incurred by or on
behalf of the Beneficiary in connection with the enforcement of the Obligations
and the Guarantor’s obligations under this Guaranty. To the fullest extent
permitted by law, any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remaining provisions and without affecting the validity or enforceability of
such provision in any other jurisdiction. Guarantor hereby further agrees with
Beneficiary, its successors and assigns, as follows: Guarantor will pay any
Obligation owed hereunder without regard to any counterclaim, set-off or
deduction of any kind which Guarantor may have against Beneficiary; and any and
all present and future debts and obligations of Holdings to Guarantor are hereby
subordinated to the full payment and performance of all Obligations to
Beneficiary.

-5-



--------------------------------------------------------------------------------



 



     This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of NEW YORK, without regard to conflict of law principles.
[Remainder of Page Intentionally Left Blank]

-6-



--------------------------------------------------------------------------------



 



     The undersigned has caused this Guaranty to be executed as of the date
first set forth above.

            The Greenbrier Companies, Inc.
      By:   /s/ Mark Rittenbaum         Name:   Mark Rittenbaum        Title:  
Executive Vice President     

        /s/ Martin R. Baker       Signature of Witness              Martin R.
Baker       Printed name of Witness              One Centerpointe Dr., Ste 200
Lake Oswego, OR 97035     Address of Witness    

-7-